Title: To George Washington from Oliver Wolcott, Jr., 5 September 1796
From: Wolcott, Oliver Jr.
To: Washington, George


        
          Treasury Department [Philadelphia]September 5th 1796
        
        The Secretary of the Treasury has the honor most respectfully to report to the President of the United States.
        That by an Act of Congress passed on the sixth day of May 1796, the President of the United States is authorised to cause other Revenue Cutters to be built or purchased in lieu of such as are or shall from time to time become unfit for further service and to cause such Revenue Cutters as shall so become unfit for service to be sold at public Auction.
        The Secretary as soon after the passing of said Act as his other engagements would permit, caused reports to be made to him of the state of the Revenue Cutters, and he now submits the

result of the information which has been obtained, so far as any immediate Act of the President appears to be necessary thereon.
        1st The Cutter on the Pennsylvania station was sold in December last by direction of the Secretary, she being found utterly unfit for service and in a state which rendered an expensive repair necessary to prevent an absolute loss to the Public—of this transaction a report was made to Congress, who have tacitly approved thereof; it is therefor now necessary to take measures for building a new Cutter and by the communications herewith transmitted from Sharp Delany it appears that one in every way adequate may be obtained for four thousand and seventy four Dollars.
        2d The letter from Robert Purviance dated August 13th herewith transmitted, States, that a repair will be necessary upon the Maryland Cutter, which will cost about five hundred and fifty Dollars—but as the Vessel is not well adapted for the Revenue Service, it appears expedient to direct a Sale and to purchase a smaller Vessel which will draw less Water and be navigated at a less expence.
        3d The Cutter on the Virginia station is a heavy Sailor, her hull is decayed and her rigging worn out—as appears from the communications from William Lindsay, Capt. Francis Bright and others. the purchase of a new Vessel is decidedly recommended.
        4th The Cutter on the South Carolina station is represented as originally too small and as being now utterly unfit for service. The Collector Isaac Holmes Esqr. and the Capt. Robert Cochran both concur in recommending the purchase of a new Vessel.
        The Secretary has not received definitive information respecting the State of the Cutters on the New York North Carolina and Georgia stations; in respect to the others not before mentioned, no immediate measures by the President appear to be necessary.
        The Secretary deems it proper to state that the present derangement of the Cutter system appears to have arisen in the first instance from the inadequacy of the fund originally allotted for the purchase of Vessels, which rendered it impossible to commence the establishment on a proper scale, and latterly to the incompetency of the compensation which prevented the inlistment of skilful and industrious mariners; this last evil is now obviated by an authority to allow adequate wages.
        The Secretary in consequence of the premises, respectfully

requests the Presidents permission to procure by Contract or otherwise suitable Vessels to be employed as Cutters on the Pennsylvania, Maryland, Virginia and South Carolina Stations, and to sell those on the said Stations, now belonging to the United States at public Auction upon condition that the proceeds of such Sales shall be paid into the Treasury of the United States. All which is most respectfully submitted by
        
          Oliv. WolcottSecy of the Treasury
        
      